COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Annise D. Parker, Mayor, Anna Russell, City Secretary, and City of
                           Houston v. David B. Wilson

Appellate case number:     01-15-00687-CV

Trial court case number: 2015-39706

Trial court:               270th District Court of Harris



       Appellee, David B. Wilson, has filed an “Emergency Motion to Dismiss, and
Alternatively, to Refer Enforcement of Mandamus to Trial Court.” The motion is DENIED.

       On August 7, 2015, appellants, Annise D. Parker, Mayor, Anna Russell, City Secretary,
and City of Houston, filed a notice of interlocutory appeal of a July 28, 2015 trial court order that
grants appellee David B. Wilson’s “Application for Writ of Mandamus” and orders the City
Secretary to “count and certify to the Houston City Council the number of valid signatures
contained in the petition submitted by [Wilson] . . . .” This Court generally has jurisdiction only
over appeals from final judgments unless a statute authorizes an interlocutory appeal. See CMH
Homes v. Perez, 340 S.W.3d 444, 447–48 (Tex. 2011); Paulsen v. Yarrell, 455 S.W.3d 192, 195
(Tex. App.—Houston [1st Dist.] 2014, no pet.) (citing Rusk State Hosp. v. Black, 392 S.W.3d 88,
92 (Tex. 2012)); see also, e.g., TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West 2015)
(authorizing appeals from certain interlocutory orders).

       Accordingly, appellants are hereby notified that the Court may dismiss this appeal for
want of jurisdiction unless appellants file a written response to this notice, providing a detailed
explanation, citing relevant portions of the record, statutes, rules, and case law to show that this
Court has jurisdiction over the appeal. See TEX. R. APP. P. 42.3(a). Any response must be filed
within 10 days of the date of this notice. You must respond in writing even if you have
previously claimed that this Court has jurisdiction over your appeal.
       If a meritorious response is not received in the form described above by the deadline, the
Court may dismiss the appeal for want of jurisdiction without further notice.



                                        PER CURIAM

Panel consists of: Justices Keyes, Massengale, and Lloyd


Date: August 19, 2015